I concur with the result on the grounds that the statute of frauds makes void any agreement, not in writing, authorizing or employing an agent or broker to sell real estate for compensation. If a person cannot, without putting it in writing, make a valid express agreement to pay for such services he cannot do so by implication.
I do not, however, agree with the result reached in the prevailing opinion on the question of unjust enrichment. I think that, were it not for the provisions of the statute above referred to, the facts in this case are such that equity would require defendant to pay plaintiff the reasonable value of his services in procuring a purchaser for this property on the ground that defendant was thereby unjustly enriched, and that equity would imply a promise to pay for such services. Plaintiff, relying on defendant's oral promise to *Page 13 
sell and convey this property to him, found a purchaser therefor who was ready, willing and able to purchase the property and pay therefor a greater price than defendant had agreed to take from plaintiff. When defendant learned of this he refused to sell to plaintiff but sold directly to the purchaser found by plaintiff and received the increase in price. He thus induced plaintiff to render to him valuable services, by his promise which he refused to fulfill, but availed himself of the direct benefits thereof without paying therefor. In other words, by his void promise to sell to plaintiff he induced plaintiff to find a purchaser for the property who paid him an increased price therefor but refused to pay plaintiff for the benefits which he received from such services. To my mind these facts bring this case squarely within the rules stated in the prevailing opinion on the question of when equity will hold that there has been an unjust enrichment, and will imply a contract to pay for such services. Here defendant directly benefited from plaintiff's services and were it not for the statute above referred to should be allowed to recover the reasonable value thereof. Fabian v. WasatchOrchard Co., 41 Utah 404, 125 P. 860, L.R.A. 1916D, 892; Whyte
v. Rosencrantz, 123 Cal. 634, 56 P. 436, 69 Am.St.Rep. 90; 12 Am.Jur. 502, Sec. 6; 37 C.J.S., Frauds, Statute of, § 260, p. 781.